PER CURIAM.
Motion for an appeal from a judgment of the Fayette Circuit Court, Chester D. Adams, Judge.
This action was brought by appellant to recover $1,013.50 paid appellee on the pur*922chase price of certain machinery which was not delivered due to appellant’s alleged breach of contract. Appellee counterclaimed for damages in the sum of $1,520.47, charging breach of contract. The action was tried by the judge without a jury and judgment was entered for the appellant in the sum of $80.53.
An examination of the record reveals that the trial court was authorized under the pleading and proof to enter the judgment and we find no error.
The motion for an appeal is overruled and the judgment stands affirmed.